Van Brunt, P. J.:
I concur in the opinion of Mr. Justice Ingraham. The testator, by his will, gave to his wife a legacy of $150,000. He knew that this legacy could not be paid until one year after the issuance of letters testamentary, and he is presumed to have had this fact in mind in fixing the amount. The court has no authority to make this legacy $159,000, in opposition to the express direction of the testator that it should be $150,000. Interest is • a penalty imposed because of a default in the payment of money which is due, and there is no instance to be found in which interest can be charged where there is no default.'
Decree modified as directed in Opinion, and, as modified, affirmed, with costs. -